Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/28/2022 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2,962,356) in view of Solomon et al. (ACS Appl. Mater. Interfaces 2017, 9, 6376−6389), Solomon et al. (Carbohydrate Polymers 181 (2018) 43–55), Umoren et al. (Carbohydrate Polymers 124 (2015) 280–291) and Ekanem et al. (J Mater Sci (2010) 45:5558–5566).
	Regarding claims 13 and 14, Johns discloses a method of inhibiting corrosion of metal during acid cleaning, the method comprising treating the metal with an acidic treatment fluid (aqueous leaching solution) comprising 1 to5wt% of an acid, and 0.1 to 5 vol% of a corrosion inhibitor composition (col 3, ln 18-70), wherein the corrosion inhibitor composition comprises a mixture of water and an alcohol (nitroethanol, col 3, ln 10).  Solomon “ACS” discloses using carboxymethyl cellulose-silver nanoparticles (CMC-AgNPs) composite as corrosion inhibitor for steel (abstract, and Conclusions).  Solomon “ACS” also discloses the concentration of the CMC-AgNPs varies from 50 to 1000ppm, 1 mM AgNO3 solution was prepared using the CMC solution and the inhibition efficiency increases with increase in concentration of CMC-AgNPs and that CMA/AgNPs performs better than CMC (abstract, Fig. 6).  Solomon “Carbohydrate Polymer” discloses using gum arabic-silver nanoparticles (GA-AgNPs) composite as a green anticorrosive formulation for steel corrosion inhibitor (abstract).  Solomon “Carbohydrate Polymer” also discloses the concentration of the GA-AgNPs varies from 50 to 1000ppm and the influence of the composite on the corrosion resistance ability of the metal is dependent on the concentration of GA-AgNPs and the temperature of the system. Higher concentrations of the composite retard steel dissolution better than the lower concentration. The composite has superior corrosion retarding effect at low temperature (Table 1 and page 45). Umoren discloses using pectin as ecofriendly corrosion inhibitor for steel (abstract).  Umoren also discloses that the concentration of pectin varies from 50ppm-1000ppm and inhibition efficiency increased with increase in concentration of pectin (Fig. 3, page 283).  Ekanem discloses using pineapple leaves extract as corrosion inhibitor for steel (Abstract). Ekanem also discloses the extract us 0.1-0.5 g/l and inhibition efficiency increases as the concentration of the extract increases (Table 1, and page 5560).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to have added carboxymethyl cellulose-silver nanoparticles composites, gum arabic-silver nanoparticles (GA-AgNPs) composite, pectin and pineapple leaves extract to the corrosion inhibitor of Johns, because these components being derived from renewable source, as well as being biodegradable have positive influence on the natural ecosystem, with a reasonable expectation of success for providing the corrosion inhibitor that is effective for inhibiting the corrosion of iron, steel, and ferrous alloys in a variety of environments.  The law held that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  It would also have been obvious to a person skilled in the art to determine a suitable concentration for each component in the composition through routine experimentation to arrive at the claimed composition because "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Obviousness only requires a reasonable expectation of success.  In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Regarding claim 15, Johns discloses the acidic treatment fluid is acidified sea-water (col 1, ln 25) and the acid is hydrochloric acid (col 3, ln 61-62).
	Regarding claim 16, Johns discloses the metal is titanium (col 3, ln 27-30).
	Regarding claim 17, Johns discloses leaching operations carried out with -the inhibited leaching solutions of the present invention will generally be carried out at room temperature or thereabouts. This temperature, however, is largely a matter of convenience 75 since, as will be seen from the examples which follow hereinbelow, the inhibitors are also effective at higher temperatures and, of course, can be utilized at lower temperatures as well (col 3, ln 72 to col 4, ln 6).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to carry out the method of inhibiting corrosion of metal during acid cleaning at a temperature such as 40-70oC using the corrosion inhibitor taught by Johns with a reasonable expectation of success for inhibiting of corrosion of metal during acid cleaning.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 18-20, Johns discloses the corrosion inhibitor is useful in inhibiting of corrosion by aqueous acid solutions containing inorganic salts dissolved therein col 1, ln 15-20) and in situations involving titanium equipment which is handling acids or acidic solutions (col 1, ln32-35).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to carry out the method of inhibiting corrosion of metal in various conditions such as hydrodynamic and static conditions, involving different equipments and processes, including heat exchange tube in a desalination plant, with a reasonable expectation that the corrosion inhibitor of Johns would effectively inhibiting of corrosion of metallic parts in said equipments and processes.  In addition, treatment times and reaction parameters are recognized in the art to be result-effective variables. Therefore, the treatment  conditions such as hydrodynamic or static condition and flow rate are readily achievable by one skilled in the art without undue experimentation.  A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 21, given that the corrosion inhibitor of Johns in view of Solomon “ACS”, Solomon “Carbohydrate Polymers”, Umoren and Ekanem comprises of all the claimed elements set forth in the claimed corrosion inhibitor, a person having an ordinary skill in the art would reasonably expect the composition of prior art to have the claimed hydrodynamic corrosion rate because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

12/3/2022